Fourth Court of Appeals
                               San Antonio, Texas

                                    JUDGMENT
                                  No. 04-14-00284-CR

                                   Loretta STRACHE,
                                        Appellant

                                          v.
                                       The State
                                  The STATE of Texas,
                                        Appellee

                 From the County Court at Law No. 7, Bexar County, Texas
                                 Trial Court No. 370016
                       Honorable Phil Chavarria, Jr., Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE ALVAREZ

      In accordance with this court’s opinion of this date, the trial court’s judgment is
MODIFIED to DELETE the assessment of attorney’s fees against appellant. The trial court’s
judgment is AFFIRMED AS MODIFIED.

      SIGNED February 11, 2015.


                                            _____________________________
                                            Sandee Bryan Marion, Chief Justice